                   Case 18-11535-LSS                     Doc 125-1             Filed 03/09/20              Page 1 of 3



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


In re:                                                                Chapter 7

THE ART INSTITUTE OF                                                  Case No. 18-11535(LSS)
                                             I
PHILADELPHIA LLC,et al,
                                                                      Jointly Administered

                                   Debtors.                           Objection Deadline: March 16,2020,at 4:00 p.m.(ET)
                                                                      Hearing Date: March 26,2020, at 3:30 p.m.(ET)

                 NOTICE OF CHAPTER 7 TRUSTEE’S MOTION FOR AN ORDER
     AUTHORIZING THE ISSUANCE OF SUBPOENAS FOR THE PRODUCTION OF
       DOCUMENTS AND DISCOVERY FROM GOLDMAN SACHS PURSUANT TO
              BANKRUPTCY RULE 2004 AND LOCAL RULE 2004-1


                      PLEASE TAKE NOTICE that on March 9, 2020, George L. Miller, chapter 7

trustee (the ‘Trustee”), to the estates of the above-captioned debtors filed the Chapter 7

Trustee's Motionfor an Order Authorizing the Issuance ofSubpoenasfor the Production of

Documents and Discoveryfrom Goldman Sachs Pursuant to Bankruptcy Rule 2004 and Local

Rule 2004-1 (the “Motion”) with the U.S. Bankruptcy Court for the District of Delaware (the
a

  Court”). A copy ofthe Motion is attached hereto.




 I
   The last four digits of the Debtors’ taxpayer identification numbers are as follows: American Education Centers, Inc.(6160); Argosy Education
Group, Inc. (5674); Argosy University of California LLC (1273); Brown Mackie College - Tucson, Inc. (4601); Education Finance 111 LLC
(2533); Education Management LLC (6022); Education Management 11 LLC (2661); Education Management Corporation (9571); Education
 Management Holdings 11 LLC (2529); Higher Education Services II LLC (3436); Miami International University of Art & Design, Inc. (1065);
South Education - Texas LLC (2573); South University of Florida, Inc.(9226); South University of Michigan, LLC (6655); South University of
North Carolina LLC (9113); South University of Ohio LLC (9944); South University of Virginia, Inc. (9263); South University, LLC (7090);
Stautzenberger College Education Corporation (4675); TAIC-San Diego, Inc. (1894); TAIC-San Francisco, Inc. (9487); The Art Institutes
International Minnesota, Inc. (6999); The Art Institute of Atlanta, LLC (1597); The Art Institute of Austin, Inc. (3626); The Art Institute of
Califomia-Hollywood, Inc.(3289); The Art Institute of California-Inland Empire, Inc.(6775); The Art Institute of California - Los Angeles, Inc.
(4215); The Art Institute of California-Orange County, Inc.(6608); The Art Institute of Califomia-Sacramento, Inc.(6212); The Art Institute of
Charleston, Inc. (6048); The Art Institute of Charlotte, LLC (4912); The Art Institute of Colorado, Inc. (3062); The Art Institute of Dallas, Inc.
(9012); The Art Institute of Fort Lauderdale, Inc.(0255); The Art Institute of Houston, Inc.(9015); The Art Institute of Indianapolis, LLC(6913);
The Art Institute of Las Vegas, Inc.(6362); The Art Institute of Michigan, Inc. (8614); The Art Institute of Philadelphia LLC (7396); The Art
Institute of Pittsburgh LLC (7441); The Art Institute of Portland, Inc.(2215); The Art Institute of Raleigh-Durham, Inc.(8031); The Art Institute
of St. Louis, Inc. (9555); The Art Institute of San Antonio, Inc.(4394); The Art Institute of Seattle, Inc.(9614); The Art Institute of Tampa, Inc.
(6822); The Art Institute of Tennessee-Nashville, Inc.(5359); The Art Institute of Virginia Beach LLC (2784); The Art Institute of Washington,
Inc.(7043); The Art Institutes International II LLC (9270); The Illinois Institute of Art at Schaumburg, Inc.(3502); The Illinois Institute of Art,
Inc.(3500); The Institute of Post-Secondary Education, Inc.(0283); The New England Institute of Art, LLC (7798); The University of Sarasota,
Inc.(5558); Western State University of Southern California (3875).

DOCS DE:227771.1 57092/001                                              1
               Case 18-11535-LSS      Doc 125-1     Filed 03/09/20     Page 2 of 3




                 PLEASE TAKE FURTHER NOTICE that any response or objection to the

relief sought in the Motion must be filed with the Bankruptcy Court on or before

March 16, 2020 at 4:00 p.m. prevailing Eastern Time.

                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon:(i) counsel to the Chapter 7 Trustee, Pachulski

Stang Ziehl & Jones LLP, 919 North Market Street, 17^'’Floor, P.O. Box 8705, Wilmington, DE

19899-8705 (Courier 19801), Attn: Bradford J. Sandler (bsandler@pszjlaw.com);(ii) counsel to

the Debtors: (a) Faegre Baker Daniels LLP,600 E. 96‘'’ Street, Suite 600, Indianapolis, IN

46240, Attn: Jay Jaffe (jay.jaffe@FaegreBD.com), and (b)Pepper Hamilton LLP, 1313 N.

Market Street, Suite 5100, Wilmington, DE 19899, Attn: Evelyn Meltzer

(meltzere@pepperlaw.com); and (hi) the Office of the United States Trustee, J. Caleb Boggs

Federal Building, 844 N. King Street, Suite 2207, Lock Box 35, Wilmington, DE 19801, Attn:

Timothy J. Fox (timothy.fox@usdoj.gov).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN


ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER


THE RELIEF SOUGHT IN THE MOTION WILL BE FIELD ON MARCH 26,2020 AT 3:30

P.M.PREVAILING EASTERN TIME BEFORE THE HONORABLE LAURIE SELBER


SILVERSTEIN, UNITED STATES BANKRUPTCY JUDGE, AT THE UNITED STATES

BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE,824 MARKET STREET,

SIXTH FLOOR,COURTROOM NO. 2, WILMINGTON,DELAWARE 19801.




DOCS DE;227771.1 57092/001                      2
               Case 18-11535-LSS   Doc 125-1    Filed 03/09/20    Page 3 of 3



Dated: March 9, 2020                PACHULSKI STANG ZIEHL & JONES LLP


                                    /s/ Colin R. Robinson
                                     Bradford J. Sandler(DE Bar No. 4142)
                                     Colin R. Robinson(DE Bar No. 5524)
                                     Steven W. Golden(TX Bar No. 24099681)
                                     919 N. Market Street, 17th Floor
                                     P O Box 8705
                                     Wilmington, DE 19899 (Courier 19801)
                                     Telephone: (302)652-4100
                                     Facsimile: (302)652-4400
                                     Email:     bsandler@pszjlaw.com
                                                crobinson@pszjlaw.com
                                               sgolden@pszjlaw.com

                                     Counsel to George L. Miller, Chapter 7 Trustee




DOCS_DE:227771.l 57092/001                 3
